Citation Nr: 1423448	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  13-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1958 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2013, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to his in-service noise exposure. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.






CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. § 1131 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the Veteran has submitted competent and credible evidence that he has current disabilities - namely a bilateral hearing loss disability and tinnitus.  The Veteran was afforded a VA examination in July 2012.  The examination revealed the following puretone thresholds, in decibels:



HERTZ 



500
1000
2000
3000
4000
RIGHT
30
35
25
70
65
LEFT
30
30
30
60
70

The Maryland CNC speech recognition scores reflected 84 percent for the right ear and 76 percent for the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the both ears.  The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Further, the Veteran reported subjective bilateral tinnitus.  Thus, the evidence supports a finding of current disabilities.  

Next, there is evidence of an in-service injury.  The Veteran states that he was a jet engine mechanic for the last three years of his enlistment and worked on the flight check crew.  The Veteran's DD-214 indicates that the Veteran's military occupational specialty (MOS) was an airplane mechanic.  Accordingly, the Board accepts the Veteran's account of in-service excessive noise exposure.  

Having found that the Veteran suffers from hearing loss and tinnitus and sustained acoustic trauma in service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss disability and tinnitus are related to his military service.  The Veteran was originally afforded a VA examination in July 2012 where the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not related to his military service.  She reasoned that the Veteran's 1960 hearing test indicated normal haring in both ears and the Veteran had noise exposure as a civilian in law enforcement post-service.   She further noted that the Veteran was unsure about the onset of his tinnitus and there were no reports of it during service.  

However, she later provided an addendum opinion, which was not associated with the claims folder until after the claim was remanded.  She opined that the "[a]fter consulting with other audiologists regarding this [V]eteran, I am changing my opinion to I believe it is as likely as not that [the] [V]eteran's hearing loss and tinnitus are due to military service."  She noted that she was changing her opinion because the Veteran has a history of military noise exposure and that there was a possibility that the Veteran experienced hearing loss after the 1960 hearing test.  

In contrast, the Veteran was afforded another VA examination in October 2013 where the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were less likely than not caused by military noise exposure.  She reasoned that the Veteran's treatment for serous otitis in 1962 was not due to military noise exposure and there were no reports of hearing loss in the service treatment records.  She further noted that the Veteran reported his tinnitus first occurred after service.

The Board finds the opposing medical opinions are of equal probative value.  They were both were offered by VA medical professionals.  They were based on the Veteran's statements, as well as his medical and treatment history.  When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In considering the evidence of record, the Board finds that the evidence of record for and against the claim are in relative equipoise.  Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
S.S. Toth 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


